Citation Nr: 1642743	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and an October 2006 rating decision of the RO in San Juan, Puerto Rico.  Jurisdiction of this matter is currently with the Atlanta RO. 

In the June 2005 rating decision, the Atlanta RO denied entitlement to service connection for hypertension.  In the October 2006 rating decision, the San Juan RO addressed the hypertension claim as a claim to reopen.  Although the RO treated the Veteran's March 2006 letter to VA as a claim to reopen with respect to hypertension, the Board will liberally construe this as a timely notice of disagreement with the June 2005 rating decision, and will address the hypertension claim as an original claim for service connection.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the evidentiary record.

This matter was most recently remanded by the Board in September 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidentiary record indicates that in November 1973, a VA hospital requested to verify the Veteran's military service and character of discharge with the Atlanta RO, as the Veteran was admitted to the VA hospital for a diagnosis of "Hypertens etio unknown."  See November 1973 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  The Veteran's VA treatment records associated with the evidentiary record begin in January 2005.  Further, VA treatment records indicate the Veteran underwent an Agent Orange Registry examination in May 2008, but a copy of the examination report is not of record.  On remand, the AOJ should obtain any outstanding VA treatment records, to include regarding any 1973 hospitalization, and the May 2008 Agent Orange Registry examination report.

In January 2005, the Veteran reported he saw a private physician, Dr. A.D. at DeKalb.  See January 2005 VA emergency room note (assessment of hypertension urgency).  No records from this provider are associated with the evidentiary record.  Upon his June 2013 hearing before the Board, the Veteran testified he last saw his private physician around March or April 2012.  Private treatment records currently associated with the evidentiary record are from Snapfinger Family Medical Center, dated up to October 2004.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding private treatment records.

In September 2015, the Board again remanded this matter to obtain an adequate medical opinion regarding the etiology of the Veteran's current hypertension, to include whether the Veteran's elevated blood pressure reading in service could be considered a precursor to his later-diagnosed hypertension.  In an October 2015 opinion, a VA examiner opined that it is less likely as not that the Veteran's current hypertension is related to his active duty service.  The examiner stated the Veteran's service records do not document a chronic, on-going treatment or condition for hypertension, and stated that a "precursor for hypertension" is not a medically-recognized phrase.  The October 2015 VA examiner went on to state, "Veteran did have an isolated minimally-elevated pressure reading, but an isolated minimally elevated reading is not evidence of hypertension or precursor to hypertension."  The examiner noted that a prior examination report, a Veteran statement, a buddy statement, and a remand had been considered in the decision, but did not indicate which documents to which he was referring, and did not address the how the contents of such documents may have affected his opinion.

The Board finds the October 2015 VA medical opinion is still inadequate upon which to base a decision.  The VA examiner appeared to contradict himself by stating that "precursor for hypertension" is not a medically-recognized phrase, but then opined that the Veteran's elevated blood pressure reading upon his separation from active duty service is not considered a precursor to his hypertension.  The examiner also did not provide an explanation for that opinion.  Further, the examiner has not addressed the evidence of record that the Veteran was hospitalized in November 1973 for hypertension, less than two years following his discharge from active duty service, or the contentions of the Veteran and his wife that the Veteran has had consistent problems with high blood pressure since his active duty service.  See, e.g., June 2013 Travel Board hearing testimony; March 2010 VA endocrinology consultation; October 2007 notice of disagreement; October 2006 wife statement; January 2005 claim.

Finally, no VA examiner has addressed the Veteran's contention that his current hypertension is related to his exposure to Agent Orange.  See, e.g., November 2012 claim; July 2009 substantive appeal.  The Veteran's service personnel records confirm he served in the Republic of Vietnam during the Vietnam Era.  See, e.g., DD Form 214.

Because the Board's attempts to obtain addendum medical opinions from prior VA examiners have been unsuccessful, on remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current hypertension. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his hypertension.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include any treatment records from Dr. A.D. at DeKalb, and any updated treatment records from Snapfinger Family Medical Center dated from October 2004 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full names of the providers as identified in the January 2005 VA emergency department note (Dr. A.D. at DeKalb), and the October 2006 Veteran statement and available Snapfinger Family Medical Center treatment records (Dr. M.D.) to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include any VA treatment records dated from January 1972 to January 2005, to include regarding any VA hospitalization in November 1973 for hypertension.  The AOJ should also obtain the May 2008 Agent Orange Registry examination report, and any updated VA treatment records dated from February 2016 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner, other than the examiners who have previously offered opinions in this matter, if possible, to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's elevated blood pressure reading upon his January 1972 separation examination, and the evidence of record indicating the Veteran was admitted to a VA hospital in November 1973 for hypertension.  

The examiner should specifically address the contentions of the Veteran and his wife that the Veteran has had consistent problems with high blood pressure since his active duty service.

The examiner should also specifically address the Veteran's contention that his current hypertension is related to his exposure to Agent Orange during his Vietnam service.  The examiner should specifically note that service connection can be established on a direct basis for diseases, such as hypertension, even if they have not been shown to warrant a regulatory presumption of service connection due to herbicide exposure.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension manifested within a year of his separation from active duty service?

The complete rationale for all opinions should be set forth.  

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

